Citation Nr: 1046058	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  07-32 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1.  Whether a timely appeal was entered with respect to the 
rating decision entered in January 2004, denying entitlement to 
service connection for pneumoconiosis and pleural thickening, 
claimed as due to asbestos exposure.  

2.  Whether a timely appeal was entered with respect to the 
rating decision entered in January 2004, denying entitlement to 
service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Larry R. Daves, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 
1975.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a determination of the VARO in Denver, Colorado, 
finding that the Veteran failed to initiate a timely appeal of 
the RO's rating decision of January 2004 in which entitlement to 
service connection for pneumoconiosis and associated pleural 
thickening and for bilateral hearing loss was denied.  

Pursuant to his request, the Veteran was afforded a 
videoconference hearing before the Board in February 2010, a 
transcript of which is of record.  

The Board herein finds that the Veteran initiated a timely appeal 
of the RO's rating decision of January 2004, denying his claims 
for service connection for pneumoconiosis and associated pleural 
thickening and for bilateral hearing loss.  The merits-based 
issues presented are addressed in the REMAND portion of the 
decision below are REMANDED directly to the VARO based on the 
Veteran's representation by a private attorney.  


FINDINGS OF FACT

1.  The RO by its rating decision of January 20004 denied 
entitlement of the Veteran to service connection for 
pneumoconiosis and associated pleural thickening and for 
bilateral hearing loss.  

2.  Notice of the aforementioned rating decision of January 2004 
was sent by the RO to the Veteran at his address of record, but 
such notice was not received by the Veteran until its remailing 
in March 2005, following which he timely pursued an appeal of the 
January 2004 denials.  


CONCLUSION OF LAW

The Veteran not having received timely notice of the denials of 
service connection effectuated by the RO through its rating 
decision of January 2004, timely initiated and perfected an 
appeal as to those matters once he was informed of the denial in 
March 2005.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.101, 20.200, 20.201, 20.202, 20.300, 20.301, 20.302 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  The provisions of the Veterans Claims 
Assistance Act have no effect on an appeal where the law, and not 
the underlying facts or development of the facts are dispositive 
in a matter.  Livesay v. Principi, 15 Vet. App. 165 (2001); 
Manning v. Principi, 16 Vet. App. 534, 542-43 (2002); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  Here, there is a question of fact 
as to whether the Veteran received notice of adverse action by 
the RO in January 2004, and thereafter timely initiated an 
appeal, and inasmuch as the Board herein finds in favor of the 
Veteran, the need to discuss whether there was substantial 
compliance with the VCAA is obviated.  

Applicable law and regulations provide that rating decisions are 
final and binding based on evidence on file at the time the 
claimant is notified of the decision and may not be revised on 
the same factual basis except by a duly constituted appellate 
authority.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing of a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an appeal is 
not filed within the allowed time period.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.160, 20.201, 20.302.  

An NOD or substantive appeal may be filed by the appellant, or by 
his representative, if a proper power-of-attorney or declaration 
of representation, as applicable, is on the record or accompanies 
such NOD or substantive appeal.  38 C.F.R. § 20.301.

A claimant, or his or her representative, must file an NOD within 
one year from the date that that agency of original jurisdiction 
mails notice of a determination to him.  Otherwise, that 
determination will become final.  The date of mailing the letter 
of notification of the determination will be presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed.  38 C.F.R. § 20.302(a).

An NOD is a written communication from a claimant or his 
representative expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original jurisdiction 
and a desire to contest the result.  A liberal standard is 
applied in determining whether a communication constitutes a NOD.  
While special wording is not required, the communication in 
question must at least refer to the rating decision in question 
and must be in terms which can be construed reasonably as 
disagreement with that determination and a desire for appellate 
review.  Thus, an NOD relates to a specific adjudicative 
determination on a specific date.  38 C.F.R. § 20.201; see also 
Gallegos v. Principi, 283 F.3d 1309, 1313-15 (Fed. Cir. 2002) 
(upholding the validity of the regulatory requirement that an NOD 
include "terms that can be reasonably construed...as a desire for 
appellate review"); Stokes v. Derwinski, 1 Vet. App. 201, 203 
(1991).  

In Gallegos, the Federal Circuit explained that a valid NOD must 
(1) express disagreement with a specific determination of the 
agency of original jurisdiction; (2) be filed in writing; (3) be 
filed with the RO; (4) be filed within one year after the date of 
mailing of notice of the RO's decision, and; (5) be filed by the 
claimant or the claimant's representative.  See Gallegos, 283 
F.3d at 1309.  The actual wording of the communication and the 
context in which it was written determines whether a written 
communication constitutes a valid NOD.  Jarvis v. West, 12 Vet. 
App. 559, 561 (1999).

By its rating decision of January 2004, the RO denied entitlement 
of the Veteran to service connection for pneumoconiosis with 
pleural thickening, claimed as due to asbestos exposure, and for 
bilateral hearing loss.  Written notice of its action and of the 
Veteran's appellate rights was then mailed to the Veteran at his 
address of record on January 29, 2004, which was not thereafter 
returned by postal authorities as undeliverable.  In connection 
with the instant appeal, the RO has determined that the Veteran 
failed to initiate a timely appeal of its January 2004 denials 
and has characterized his submission, received by VA on March 6, 
2005, as a claim to reopen for service connection for the 
disorders in question.  In its development of the timeliness 
issue, the RO issued a statement of the case in which it was 
incorrectly noted, by means of an apparent typographical error, 
that the January 2004 notice as to the actions taken and 
appellate rights was sent to "723" instead of "732" Main 
Street in the Veteran's city of residence.  

There is a presumption of regularity that attends the 
administrative functions of the Government.  The law presumes 
that the notice letters are properly mailed and forwarded.  See 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994), appeal 
dismissed, 53 F.3d 347 (Fed. Cir. 1995) (the law presumes the 
regularity of the administrative process "in the absence of clear 
evidence to the contrary"); Ashley v. Derwinski, 2 Vet. App. 62, 
64-65 (1992); Ashley v. Derwinski, 2 Vet. App. 307, 308-9 (1992); 
Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992); see also 
McCullough v. Principi, 15 Vet. App. 272 (2001) (appellant's 
assertion that she did not recall receiving notice from 
originating agency that she had 180 days to request waiver of 
recovery of overpayment of death pension was not "clear evidence 
to the contrary" to rebut presumption that notice was properly 
mailed to her); YT v. Brown, 9 Vet. App. 195, 199 (1996) (the 
appellant's statement that she did not receive the November 1990 
statement of the case is not the "clear evidence to the contrary" 
that is required to rebut the presumption of regularity that the 
notice was sent); Mason v. Brown, 8 Vet. App. 44, 55 (1995) 
("appellant's statement of nonreceipt, standing alone, is not the 
type of 'clear evidence to the contrary' which is sufficient to 
rebut the presumption"); Clemmons v. West, 206 F.3d 1401, 1403 
(Fed. Cir. 2000) ("[g]overnment officials are presumed to carry 
out their duties in good faith and proof to the contrary must be 
almost irrefutable to overcome that presumption.").  

Here, the Veteran alleges non-receipt of the aforementioned 
January 2004 notice and he has furnished sworn testimony, deemed 
credible by the Board, that notice of the RO's action in January 
2004 was not provided to him until March 2005, following which he 
timely initiated an appeal as to the adverse actions in January 
2004.  In support of his allegation of non-receipt, he points to 
the RO's letters, dated in May, July, and October 2004, and 
January 2005, indicating their continued processing of his 
claims, in addition to a VA Form 119, Report of Contact, dated in 
December 2005, reflecting the absence on his part of any 
knowledge of the RO's entry of January 2004 denials of his claims 
for service connection and his belief based on the aforementioned 
RO's letters that the processing of his claims was ongoing.  And, 
it is evident that the Veteran did not otherwise remain silent or 
unreachable during the one-year period following entry of the 
January 2004 denials, as the record indicates that in May 2004 he 
reiterated a previously formalized request that earlier submitted 
original medical records be returned to him, but the RO did not 
respond in such a manner as to apprise him of the denials of his 
claims in January 2004.  

As well, once the RO became aware in December 2004 of the 
Veteran's assertion that he had not received notice of the 
January 2004 denials, it was not until March 7, 2005, that the RO 
mailed to the Veteran a copy of the rating decision of January 
27, 2004, and the notification letter of January 29, 2004.  
Received by the RO on March 6, 2005, was the Veteran's notice of 
disagreement with the January 2004 denials of his claims for 
service connection, which was within the allotted one-year 
period.  

While the Veteran claims otherwise, no significance is attached 
to the RO's apparent typographical error in the statement of the 
case issued in August 2007 in which the street address of the 
Veteran to which the January 2004 notice letter was sent was 
incorrectly inverted from "732" to "723."  This error, while 
regrettable, does not in any way afford a basis to challenge the 
RO's mailing to the Veteran's address of record in late January 
2004 of the notice of the action taken earlier in the same month.  

That notwithstanding, based on the totality of the facts and 
circumstances presented, and with resolution of reasonable doubt 
in the Veteran's favor, the Board concludes that there is clear 
evidence to rebut the presumption of administrative regularity 
and that the record is otherwise persuasive that the Veteran was 
not advised of the January 2004 denials until March 2005, 
following which he timely appealed.  Accordingly, finality did 
not attach to the RO's denials of service connection for 
pneumoconiosis with pleural thickening or bilateral hearing loss 
in January 2004 and the appeal relating thereto, as initiated in 
March 2006, remains pending over which the Board has 
jurisdiction.  38 U.S.C.A. § 7104.  Further development as to the 
merits of the underlying claims is requested below.  

To that extent, alone, the appeal is allowed.


ORDER

A timely appeal of the rating decision entered in January 2004, 
denying claims for service connection for pneumoconiosis with 
pleural thickening, as due to asbestos exposure, and for 
bilateral hearing loss, was initiated and remains pending.   



REMAND

Further actions are needed by the RO in order to permit needed 
procedural and evidentiary development of the matters on appeal, 
to include attempts by the RO to verify the Veteran's claimed 
inservice asbestos exposure while in the U.S. Navy and to permit 
the conduct of VA examinations and solicitation of medical 
opinions from those VA examiners as to the relationship of the 
claimed disabilities to service or any event thereof.  Notice is 
taken that the record at present identifies hearing loss of one 
or both ears as early as 1981 and chest X-ray findings in 1986 
and 2002 revealing bilateral pleural thickening which was 
interpreted by a medical professional in 2002 to be evidence of 
pneumoconiosis.  

Accordingly, this portion of the matter is directly REMANDED to 
the RO for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 
2010)) and 38 C.F.R. § 3.159 (2010), the 
Veteran should be notified of what 
information and evidence are still needed 
to substantiate his claims for service 
connection for pneumoconiosis and pleural 
thickening due to asbestos exposure and for 
bilateral hearing loss.  

2.  The Veteran should by separate written 
communication be asked to furnish the names 
and addresses of all medical professionals 
or institutions, VA and non-VA, who 
undertook examination and/or treatment of 
his claimed pneumoconiosis, pleural 
thickening, and bilateral hearing loss from 
the time of his separation from service 
until the present.  In addition, he should 
be asked to provide the approximate date or 
dates of any specified examination and/or 
treatment.  

Once such information is received by the 
RO, along with any needed authorization, 
the RO should contact the listed providers 
or medical facilities in order to obtain 
all pertinent medical records for inclusion 
in the Veteran's claims folder.

3.  Attempt through contact with the 
National Personnel Records Center, the U.S. 
Navy, or other applicable source, whether 
and to what degree the Veteran was exposed 
to asbestos in service.  

4.  Thereafter, afford the Veteran a VA 
lung examination in order to ascertain the 
presence of any existing lung disorder, 
including pneumoconiosis and pleural 
thickening, and its relationship to his 
period of military service and, in 
particular, claimed inservice asbestos 
exposure.  That examination should include 
a review of the evidence in the claims 
folder, a comprehensive clinical 
evaluation, and any tests deemed necessary, 
followed by entry of all pertinent 
diagnoses.  The claims folder must be made 
available to the examiner for use in the 
study of this case and the prepared report 
of such evaluation must indicate whether 
the claims folder was made available and 
reviewed..

In addition, the VA examiner is asked to 
respond to the following question, 
providing a rationale for the response 
provided:

Is it at least as likely as not (50 percent 
or greater degree of probability) that any 
chronic pulmonary disease that is currently 
present began during service or is causally 
linked to any incident of the Veteran's 
period of military service, inclusive of 
claimed asbestos exposure?

Use by the examiner of the at least as 
likely as not language in responding is 
required.  The examiner is advised that the 
term as likely as not does not mean within 
the realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship; 
less likely weighs against the claim.

If the examiner must resort to speculation 
to answer the question posed, he or she 
should so indicate and specify the reasons 
why.

5.  Thereafter, afford the Veteran a VA 
audiological examination for the purpose of 
ascertaining whether there is in existence 
hearing loss of either ear meeting the 
requirements of 38 C.F.R. § 3.385 (2010), 
and, if so, determining its relationship to 
military service and claimed inservice 
acoustic trauma.  The claims folder should 
be furnished to the examiner for use in the 
study of this case and the report prepared 
as to the findings of such examination 
should indicate whether the claims folder 
was made available and reviewed.  Such 
evaluation should include a review of the 
Veteran's medical history, as well as a 
detailed clinical evaluation and indicated 
diagnostic testing.  All pertinent 
diagnoses should then be recorded.

Following the audiological examination, the 
VA examiner is asked to provide a medical 
opinion as to the following:

Is it at least as likely as not (50 percent 
or greater degree of probability) that any 
disability involving hearing loss for VA 
purposes, which the Veteran now has, had 
its onset during his period of military 
service or is otherwise related to that 
period of service or any event thereof, 
including claimed inservice acoustic 
trauma?

The examiner is advised that that the term 
as likely as not does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the claim; less likely weighs 
against the claim.

The examiner is also requested to provide a 
rationale for any opinion expressed.  If a 
conclusion cannot be reached without resort 
to speculation, the examiner should so 
indicate in the prepared examination report 
and specify the reasons therefor.

6.  Lastly, readjudicate the issues 
remaining on appeal on the basis of all 
pertinent evidence and all governing legal 
criteria.  If any benefit sought on appeal 
is not granted, the Veteran and his 
attorney should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The Veteran need take no action until otherwise notified.  The 
Veteran has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purpose of this remand is 
to obtain additional procedural and evidentiary development.  No 
inference should be drawn regarding the final disposition of the 
claims in question as a result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. PAPPAS 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


